UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2011 (August 1, 2011) WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 1, 2011, WesBanco, Inc. entered into an Amended and Restated Credit Agreement and Line of Credit Note (collectively, the “Credit Facility”) with JPMorgan Chase Bank, N.A. which amends and restates the Amended and Restated Credit Agreement dated as of September 16, 2009, as amended August 2, 2010.The Credit Facility retains the existing availability of up to $25 million, and extends the scheduled maturity date to July 31, 2012.The Credit Facility continues to provide for an interest rate based on an Adjusted LIBOR rate and requires the payment of consecutive quarterly installments of interest only and the payment of any outstanding principal at the maturity date.Changes in the terms of the Credit Facility also include a decrease in the non-usage fee from 0.25% to 0.20% and a decrease in the spread over LIBOR from 2.75% to 2.50%.There were no other material changes in the terms of the Credit Facility.The Credit Facility continues to contain various conditions precedent to borrowing and affirmative and negative covenants which have not been amended.WesBanco has no outstanding balance drawn on the Credit Facility. The foregoing description of the terms and conditions of the Credit Facility is not complete and is qualified in all respects by the actual provisions of the Credit Facility, a copy of which has been filed as an exhibit to this Current Report on Form 8-K and is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information set forth above under Item 1.01 is hereby incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits d) Exhibits: 10.1 – Amended and Restated Credit Agreement between JPMorgan Chase Bank, N.A. and WesBanco, Inc. 10.2 – Line of Credit Note between JPMorgan Chase Bank, N.A. and WesBanco, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:August 5, 2011 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
